Title: From Alexander Hamilton to Charles Lee, 17 November 1789
From: Hamilton, Alexander
To: Lee, Charles


Treasury Department, November 17, 1789. “Several of the Officers of the different Ports within your State, have applied at this Office for Registers for Vessels. I find that there was a Delay in your receiving those which were forwarded to you.… As I presume however that all, which have been forwarded, have now come to hand, I am to request your Attention (if not already done) in distributing the same amongst the different Officers of the Customs within the State of Virginia.…”
